Case: 16-10150      Document: 00513941091         Page: 1    Date Filed: 04/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-10150                                FILED
                                  Summary Calendar                           April 5, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARY ANN MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:05-CR-39-3


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Mary Ann Medina appeals the 18-month sentence imposed following
revocation of her supervised release. For the first time on appeal, she contends
that the sentence is substantively unreasonable because she served her
supervised release term without incident up until her arrest for driving while
intoxicated; the district court’s “rote declaration” at the revocation hearing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10150     Document: 00513941091      Page: 2   Date Filed: 04/05/2017


                                  No. 16-10150

failed to justify imposing such a lengthy sentence; and the sentence represents
a clear error in judgment.
      Additionally, Medina contends that plain error review should not apply
on appeal. In support of this contention, she observes that there is a circuit
split concerning whether the failure to object to the reasonableness of a
sentence requires plain error review. Medina, however, properly concedes that
this argument is foreclosed in light of United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007), and she raises it solely to preserve it for further review.
      With respect to the substantive reasonableness of Medina’s sentence,
there is no error, plain or otherwise. The 18-month sentence is above the policy
statement range of three to nine months but below the authorized statutory
maximum of two years. We routinely affirm such sentences, and this case does
not warrant a different result. See United States v. Warren, 720 F.3d 321, 332
(5th Cir. 2013). Although the district court was provided with information
concerning Medina’s history and circumstances, it explicitly placed more
weight on the need for deterrence and protection of the public. Medina’s
arguments amount to a disagreement with the district court’s balancing of
these sentencing factors and are insufficient to show error. See Gall v. United
States, 552 U.S. 38, 51 (2007).
      To the extent Medina argues that the district court procedurally erred
by failing to give an adequate explanation of its sentencing decision, her
argument is unavailing. The court’s statement that its sentence addressed the
needs of deterrence and protection of the public was sufficient to explain its
deviation from the policy statement range. See United States v. Whitelaw, 580
F.3d 256, 261-62 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                        2